Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 1 of 9 PageID# 2532




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  DAVID P. DONOVAN,

                 Plaintiff,

         v.                                           Civil Action No. 1:20cv01344 (AJT/IDD)

  BETH A. WILKINSON,

                 Defendant.


   AMENDED NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF CONSENT
   MOTION TO SEAL REPLY MEMORANDUM IN SUPPORT OF INTERVENOR’S
       OBJECTIONS TO THE MAGISTRATE JUDGE’S SEALING ORDERS

        Intervenor Pro-Football, Inc. d/b/a the Washington Football Team (the “Team” or

 “Intervenor”), pursuant to Local Civil Rule 5(C), respectfully submits this Non-Confidential

 Memorandum in Support of its Consent Motion to Seal Reply Memorandum in Support of

 Intervenor’s Objections to the Magistrate Judge’s Orders on Sealing. As noted in the motion, the

 parties consent to the under seal filing of Intervenor’s Reply Memorandum in Support of its

 Objections to the Magistrate Judge’s Orders on Sealing (the “Reply Memorandum”).

    I. BACKGROUND

        As the Court is well aware, various briefs, exhibits, and hearing transcripts in this case

 contain or reference privileged, private and/or confidential information. After initiating this civil

 action through a Verified Complaint, Plaintiff David P. Donovan filed a Motion for Leave to File

 Under Seal and to Seal Case (“Motion to Seal Case”). See Dkt. No. 2. On November 10, 2020,

 the Court entered an Order granting Plaintiff’s Motion to Seal Case, directing that all current and

 future pleadings in this case be sealed “until further Order of this Court.” Dkt. No. 7. Thereafter,

 and following an under seal hearing, the Court issued an Order determining that while “the entire
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 2 of 9 PageID# 2533




 case should not remain sealed . . . [u]pon review of the Complaint and the pleadings filed to date,

 it does appear that there may be subject matter, facts, allegations or references that would justify

 redactions from the public record.” Dkt. No. 32 at 4. As a result, the Court directed Plaintiff and

 Defendant “to present expeditiously any such issues to Magistrate Judge Davis.” Id.

         After additional briefing and a hearing, the Magistrate Judge subsequently issued an order

 on November 25, 2020 (the “Sealing Order”) directing that certain information, including

 “information protected by attorney-client privilege” should be redacted from “all filings by either

 party.” Dkt. 68 at 1-2. The Sealing Order also ruled on specific proposed redactions made by

 Plaintiff and Defendant to several documents and it directed them to “revise the documents” and

 “incorporate the redactions” subject to the Sealing Order. Id. at 3.

         On December 9, 2020, the Team moved to intervene in the case to assert its privilege,

 confidentiality, and privacy rights with regard to the filings. See Dkt. No. 79. The Court granted

 the Team’s motion the same day and ordered Plaintiff, Defendant, and the Team (together, the

 “Parties”) to “meet and confer . . . to submit agreed-upon redactions to the documents currently

 under seal,” with disputed redactions to be resolved by the Court. See Dkt. No. 84 at 3 (¶ 3).

         On December 17, 2020, the Team filed a Motion to Seal, Strike, and Reconsider in Part the

 Sealing Order. See Dkt. No. 94 (the “Motion to Seal”). Together with that motion, the Team filed

 proposed redactions of the documents under seal. See Dkt. No. 95. Neither Plaintiff nor Defendant

 objected to the Motion to Seal or the proposed redactions.1 On January 8, 2021, the Magistrate

 Judge held a closed hearing (via Zoom) on the Team’s Motion to Seal, where he provided further

 instructions on what could and could not be sealed. See Dkt. No. 145.


 1
   Defendant had initially opposed Plaintiff’s motion to seal the entire case, but did not file an opposition to
 the Team’s Motion to Seal and informed the Court that she did not object to the Team’s and Plaintiff’s
 proposed redactions. Defendant has not independently moved to seal any information, but has instead
 submitted proposed redactions in conjunction with the Team and Plaintiff’s proposed redactions.

                                                       2
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 3 of 9 PageID# 2534




        By order dated January 11, 2021, the Magistrate Judge granted in part and denied in part

 the Team’s Motion to Seal. See Dkt. No. 147. This Order directed the Parties to confer and “submit

 by January 15, 202[1] a new set of proposed redactions to the filings subject to sealing,” based on

 the guidance provided by the Magistrate Judge during the January 8th hearing and in the Sealing

 Order. Id. The Parties subsequently conferred and submitted new proposed redactions for the

 Magistrate Judge’s review. See Dkt. Nos. 154, 154-1. The Magistrate Judge gave additional

 feedback on unsealing, and these documents were revised yet again based on those instructions.

        On March 10, 2021, the Magistrate Judge provided final feedback on the proposed

 redactions and directed the Parties to update the documents by March 17, 2021. Then on March

 16, 2021, the Magistrate Judge issued an Order requiring the Parties to follow the Clerk’s

 procedures and upload directly to the docket “properly redacted versions” of several documents

 “pursuant to” his prior rulings. See Dkt. No. 165. The Parties worked through the documents in

 light of these instructions, but in doing so the Team identified certain instructions that seemed

 inconsistent with the Magistrate Judge’s prior guidance and contrary to the law. After the Team

 informed the Magistrate Judge of these inconsistencies, the Parties were instructed to submit to

 memoranda regarding the disputed redactions and identifying examples of the inconsistencies.

        On March 24, 2021, the Team submitted the requested memorandum for in camera review,

 highlighting eleven examples for the Magistrate Judge’s reconsideration with legal and factual

 reasons in support. On March 31, 2021, Defendant submitted a memorandum in response,

 opposing the Team’s request in part. On April 5, 2021, at the Magistrate Judge’s direction, the

 Parties filed their respective memoranda on the docket as a motion for reconsideration and

 opposition thereto, under seal pursuant to Local Rule 5. See Dkt Nos. 166–172.




                                                 3
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 4 of 9 PageID# 2535




        On April 6, 2021, the Magistrate Judge granted in part and denied in part the Team’s motion

 for reconsideration. See Dkt. No. 173. In response, the Team filed Objections to the Magistrate

 Judge’s Orders on Sealing. See Dkt. No. 192 (the “Objections”). Before responding, Defendant

 moved to expedite the briefing schedule and the hearing on the Team’s Objections (Dkt No. 196),

 which the Court denied on April 26, 2021 (Dkt. No. 200). Defendant filed an opposition to the

 Team’s Objections on May 4, 2021 (Dkt. No. 203), along with a consent motion to file her

 opposition under seal (Dkt. No. 201). That same day, Plaintiff filed a response in support of the

 Team’s Objections (Dkt. No. 207), along with a consent motion to file that response under seal

 (Dkt. No. 205).

    II. LEGAL STANDARD

        A trial court is empowered to “seal documents if the public’s right of access is outweighed

 by competing interests.” In Re: Knight Pub. Co., 743 F.2d 231, 236 (4th Cir. 1984). “The public’s

 right to access judicial records” stems from two . . . sources: the common law and the First

 Amendment to the United States Constitution.” BASF Plant Sci., LP v. Commonwealth Sci. &

 Indus. Research Organisation, 2020 WL 973751, at *13 (E.D. Va. Feb. 7, 2020) (citing Level 3

 Comm’s LLC v. Limelight Networks. Inc., 611 F. Supp. 2d 572, 577-78 (E.D. Va. 2009)). Under

 the common law standard, which applies to this non-dispositive filing, the presumption that

 judicial records should be public is “rebutted if countervailing interests heavily outweigh the public

 interests in access.” Va. Dep’t of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004)

 (quoting Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 252 (4th Cir. 1988)). “[T]he party

 seeking to overcome the presumption bears the burden of showing some significant interest that

 outweighs the presumption.” Id. (internal quotation marks omitted).




                                                   4
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 5 of 9 PageID# 2536




           Documents “filed with the court are ‘judicial records’ if they play a role in the adjudicative

 process, or adjudicate substantive rights.” Benedict v. Hankook Tire Co. Ltd., 323 F. Supp. 3d 747,

 755 (E.D. Va. 2018). For instance, “discovery documents filed in connection with a dispositive

 motion, such as a motion for summary judgment, are subject to the right of access because

 summary judgment adjudicates substantive rights.” Conversely, “documents not considered by the

 court but filed with a motion to dismiss are not subject to the right because those documents do

 not play any role in the adjudicative process.” Id.; see also In re Policy Mgmt. Sys. Corp., 1995

 WL 541623, at *3, 4 (4th Cir. Sept. 13, 1995); BASF Plant Sci., LP, 2020 WL 973751, at *15

 (even under the First Amendment standard, sealing may be appropriate where “any dispositive

 relief that was granted does not rely on material that is sealed.”).

    III. INTERVENOR’S REPLY MEMORANDUM IN SUPPORT OF ITS OBJECTIONS
        MEETS THE STANDARD FOR SEALING

           As with the Objections themselves, the public’s right of access to the Reply Memorandum

 is outweighed by competing interests. First, the Reply Memorandum continues to reference the

 Team’s      private,   privileged,   and    confidential    information,   including    attorney-client

 communications, privileged attorney work product, and other material that impacts confidential

 and privacy interests of the Parties and non-parties to this dispute. See, e.g., Dkt. No. 68. Filing

 this material on the public docket would obliterate the privacy protections reflected in those earlier

 orders.

           Second, the Reply Memorandum contains direct references to the proposed redactions the

 Team and Plaintiff are asking the Court to review, which again, contain more of the same kind of

 privileged and confidential material. Publicly filing the very passages the Team has asserted

 privilege over before the Court has issued a final ruling would be inherently self-defeating.

 Moreover, the Reply Memorandum specifically addresses previous sealing decisions and disputes.


                                                     5
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 6 of 9 PageID# 2537




 Making public the contents of those sealing disputes would render the Objections moot and leave

 the Team with no meaningful opportunity to assert its confidentiality rights. Further, the Reply

 Memorandum deals primarily with collateral questions of sealing, rather than the substantive

 issues in the litigation. The public has essentially no interest in the intricacies of the sealing

 arguments themselves.

        A claim of privilege justifies the sealing of documents including attorney-client privilege

 and work-product doctrine. Attorney-client communications are privileged, and that privilege

 generally warrants sealing. See Brewer v. Maynard, 2006 WL 7131975, at *7 (S.D. W. Va. Dec.

 6, 2006) (“[T]he client may prevent any other person from disclosing a confidential

 communication made for the purpose of facilitating the rendition of professional legal services to

 the client.”). Additionally, a fundamental purpose of the work-product doctrine is to ensure a client

 is protected by permitting attorneys the “freedom to express and record [their] mental impressions

 and opinions without fear of having these impressions and opinions used against the client.”

 Chaudhry v. Gallerizzo, 174 F.3d 394, 403 (4th Cir. 1999). Accordingly, the work-product

 references should be sealed because disclosure these references would run afoul of the purpose of

 the work-product doctrine.

        The particulars of confidential agreements are also sealable. See, e.g., Malon v. Franklin

 Fin. Corp., 2014 WL 12768782, at *3 (E.D. Va. Dec. 4, 2014); Lifenet Health v. Lifecell Corp.,

 2015 WL 12517430, at *4 (E.D. Va. Feb. 12, 2015); In re Williams, 2017 WL 6278764, at *4

 (Bankr. W.D. Va. Dec. 8, 2017). Accordingly, because the Reply Memorandum contains details

 regarding confidential agreements, it should be sealed in accordance with precedent.

        Courts within the Fourth Circuit have also identified unwarranted media attention as

 justification for sealing of documents. See, e.g., Under Seal v. Under Seal, 326 F.3d 479, 485-86



                                                  6
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 7 of 9 PageID# 2538




 (4th Cir. 2003) (recognizing an exception to presumption of public access “where disclosure may

 be used to gratify private spite or promote public scandal”). Since the Team has filed its Motion

 to Intervene, this case has received a great deal of media attention.2 Furthermore, the Reply

 Memorandum contains references that would be properly sealed based on the Court’s inherent

 authority to strike immaterial or scandalous matter from filings. See, e.g., United States v.

 Rodriguez-Silva, 2019 WL 1937144, at *9 (M.D.N.C. Apr. 8, 2019), rpt. & rec. adopted, 2019

 WL 1934036, at *1 (M.D.N.C. May 1, 2019); Kelly v. FedEx Ground Package Sys., Inc., 2011

 WL 1584764, at *3 (S.D. W.Va. Apr. 26, 2011). Lastly, the interests in support of sealing are

 especially strong here because, as an intervenor, the Team neither brought this action nor did it

 have any opportunity to defend or weigh in on documents whose public right to access pales in

 comparison to the Team’s competing interest. Courts, including the Fourth Circuit, generally

 recognize that privacy interests are heightened where the information at issue concerns non-parties.

 See, e.g., Stone v. Univ. of Maryland Med. Sys. Corp., 855 F.2d 178, 181 (4th Cir. 1988) (nothing

 that intervenor was “never given a reasonable opportunity to object to the entry of the order” and

 that the “arguments raised before [the] court by the intervenors pose[d] serious questions regarding

 the extent of the competing interests at stake in th[e] case.”).

        Based on the foregoing, filing the Reply Memorandum under seal is the only way to protect

 these strong privilege and privacy interests. This is especially so because the Court has already

 ruled that this type of material — and in several cases, the very language being quoted — should

 be redacted from the public docket.




 2
  Zachary Zagger, DC NFL Team Brings In Dechert In Wilkinson Suit, LAW360 (Dec. 9, 2020), available
 at: https://www.law360.com/articles/1336089.

                                                   7
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 8 of 9 PageID# 2539




    IV. CONCLUSION

        For the reasons stated herein, Intervenor respectfully requests that this Court grants its

 Consent Motion to Seal Reply Memorandum in Support of Intervenor’s Objections to the

 Magistrate Judge’s Orders on Sealing.

        Dated: May 10, 2021                          Respectfully submitted,

                                                     /s/ John L. Brownlee             .
                                                     John L. Brownlee (VSB No. 37358)
                                                     Stuart G. Nash (pro hac vice)
                                                     Robert J. Farlow (VSB No. 87507)
                                                     David L. Haller (pro hac vice)
                                                     Holland & Knight LLP
                                                     800 17th Street N.W., Suite 1100
                                                     Washington, D.C. 20006
                                                     Phone: 202.955.3000
                                                     Facsimile: 202.955.5564
                                                     john.brownlee@hklaw.com
                                                     stuart.nash@hklaw.com
                                                     robert.farlow@hklaw.com
                                                     david.haller@hklaw.com

                                                     Dechert LLP
                                                     1095 Avenue of the Americas
                                                     New York, NY 10036
                                                     Phone: 212.698.3500
                                                     Facsimile: 212.698.3599

                                                     Counsel for Intervenor
                                                     Pro-Football, Inc.




                                                8
Case 1:20-cv-01344-AJT-IDD Document 212 Filed 05/10/21 Page 9 of 9 PageID# 2540




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of May, 2021, I electronically filed the foregoing

 document using the Court’s CM/ECF system, and a copy of this filing will be sent electronically

 to the registered participants, as identified on the Notice of Electronic Filing.


                                                        /s/ John L. Brownlee             .
                                                        John L. Brownlee (VSB No. 37358)

                                                        Counsel for Intervenor
                                                        Pro-Football, Inc.




                                                   9
